DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed September 9, 2022. Claims 162-175 are pending. Claims 1-161 & 176 have been canceled. Claims 162 & 174 have been canceled. 
Claim Objections
Claims 1-161 is/are objected to because of the following informalities:  
Applicant fails to disclose the current status of all the pending claims. For example, there is no status for claims 1-161. The Office suggests that Applicant amend the claims to read --1-161. (Canceled)--.
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/20/22, 7/14/22, 9/9/22 & 9/14/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 162-171 & 174-175 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmerl (US 2,508,690) in view of Bucalo (US 4,186,730).
In regards to claim 162, Schmerl discloses a device for collecting gastrointestinal samples comprising a collapsed tube-shaped body 6 with an open end 17 wherein said collapsed state is formed by winding or folding said tube-shaped body 6, and
   
    PNG
    media_image1.png
    283
    455
    media_image1.png
    Greyscale

an element 7 that degrades to allow said collapsed tube- shaped body to expand and collect gastrointestinal samples through said open end 17 (see at least figs. 1-5 and col. 3, lines 9-54).  
Schmerl discloses a device, as described above, that fails to explicitly teach a device comprising a collapsed tube-shaped body with one closed end and one open end.
However, Bucalo teaches that it is known to provide a device comprising a collapsed tube-shaped body 82 with one closed end and one open end 84 (see at least fig. 8; col. 9, lines 35-49; col. 10, lines 16-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Schmerl comprising a collapsed tube-shaped body with one closed end and one open end as taught by Bucalo since such a modification would amount to applying a known technique (i.e., as taught by Bucalo) to a known device (i.e., as taught by Schmerl) ready for improvement to achieve a predictable result such as providing the device with nutrients to facilitate the growth of microorganisms while the device remains in the body GI tract (see col. 9, lines 35-49 of Bucalo)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to Claim 163, Schmerl discloses the device of claim 162, wherein said tube-shaped body 6 is coiled around an axis and degradation of said element 7 gradually uncoils said tube-shaped body 6 to enable collection of a series of gastrointestinal samples from several regions of a gastrointestinal tract (see at least fig. 1 & 3-5).  
In regards to claim 164, Schmerl discloses the device of claim 162, wherein said winding or folding of said tube- shaped body 6 does not invaginate said tube-shaped body 6 (see at least fig. 1 & 3-5).  
In regards to claim 165, Schmerl discloses the device of claim 162, wherein said winding forms a spiral tube-shaped body 6 (see at least fig. 1 & 3-5; col. 3, lines 35-38).  
In regards to Claim 166, Schmerl as modified by Bucalo discloses the device of claim 162, that fails to explicitly teach a device wherein said folding kinks said tube-shaped body. However, since Schmerl teaches that the tube 6 may be compacted in any suitable manner into a compacted construction having an overall size capable of being swallowed (see at least col. 3, lines 35-40), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Schmerl as modified by Bucalo wherein said folding kinks said tube-shaped body since Schmerl teaches that the tube may be compacted in any suitable manner into a compacted construction having an overall size capable of being swallowed.
In regards to Claim 167, Schmerl as modified by Bucalo discloses the device of claim 162, that fails to explicitly teach a device wherein said folding creases said tube-shaped body. However, since Schmerl teaches that the tube may be compacted in any suitable manner into a compacted construction having an overall size capable of being swallowed (see at least col. 3, lines 35-40), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Schmerl as modified by Bucalo wherein said folding creases said tube-shaped body since Schmerl teaches that the tube may be compacted in any suitable manner into a compacted construction having an overall size capable of being swallowed.
In regards to Claim 168, Schmerl as modified by Bucalo discloses the invention essentially as claimed as discussed above. Schmerl further discloses the tube having an undisclosed diameter and a length of 18 inches to 30 inches to extend into the deodunum (see at least col. 3, lines 30-35). However, Schmerl does not expressly disclose that the ratio of the length to the diameter of said tube-shaped body when fully expanded is 5 or greater. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Schmerl as modified by Bucalo to have the ratio of the length to the diameter of said tube-shaped body 6 when fully expanded is 5 or greater since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Schmerl would not operate differently with the claimed ratio of the length to the diameter of said tube-shaped body when fully expanded being 5 or greater and since the ratio is intended to control the rate sample collection with the claimed ratio range, the device would function appropriately having the claimed ratio of the length to the diameter of said tube-shaped body when fully expanded being 5 or greater. Further, applicant places no criticality on the range claimed, indicating simply that the tube shaped body comprises an aspect ratio of about 5 or greater (see specification at par 0197).
 	In regards Claim 169, Schmerl discloses the device of claim 162, wherein said tube-shaped body 6 expands from said collapsed state in a radial direction with a length of said tube-shaped body 6 remaining constant (see at least fig. 1 & 3-5).  
In regards to claim 170, Schmerl discloses the device of claim 162, wherein a rate of expansion of said tube-shaped body 6 is inherently controlled by the rate of degradation of said element 7 (see at least fig. 1 & 3-5).  
In regards to Claim 171, Schmerl discloses the device of claim 162, wherein a rate of expansion of said tube-shaped body 6 is inherently controlled by the size of said open end 17 (see at least fig. 1 & 3-5).  
In regards to Claim 174, Schmerl discloses a device for collecting gastrointestinal samples comprising a tube-shaped body 6 coiled around an axis (see at least fig. 1 & 3-5). 
Schmerl discloses a device, as described above, that fails to explicitly teach a device wherein said tube-shaped body includes one closed end and one open end.
However, Bucalo teaches that it is known to provide a device wherein said tube-shaped body 82 includes one closed end and one open end 84 (see at least fig. 8; col. 9, lines 35-49; col. 10, lines 16-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the device of Schmerl wherein said tube-shaped body includes one closed end and one open end as taught by Bucalo since such a modification would amount to applying a known technique (i.e., as taught by Bucalo) to a known device (i.e., as taught by Schmerl) ready for improvement to achieve a predictable result such as providing the device with nutrients to facilitate the growth of microorganisms while the device remains in the body GI tract (see col. 9, lines 35-49 of Bucalo)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
 In regards to Claim 175, Schmerl discloses the device in claim 174 wherein said coiling forms a spiral (see at least fig. 1 & 3-5).  
Claim(s) 172- 173 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmerl (‘690) in view of in view of Bucalo (‘730) further in view of Iddan et al. (US 2008/0208077) (“Iddan” hereinafter).
In regards to claim 172, Schmerl as modified by Bucalo discloses the device wherein said element includes time-dependent moisture degradable material, Schmerl discloses the device of claim 162, that fails to explicitly teach a device wherein said tube-shaped body 6 is covered by an acid resistant material. However, Iddan teaches that it is known to provide a device wherein said device is covered by an acid resistant material 16 (see at least figs. 1 & 3-4 and par 0070-0078). Therefore, since Schmerl discloses a tube 6 having multiple openings 17 (see at least fig. 5), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Schmerl as modified by Bucalo wherein said tube-shaped body thereof is covered by an acid resistant material as taught by Iddan in order to control the opening and closing the gates at different locations in the GI tract so as to thereby control the collection of different samples at different locations of the GI tract. 
In regards to Claim 173, Schmerl as modified by Bucalo discloses the device of claim 162, that fails to explicitly teach a device wherein gastrointestinal samples are collected as a linear array within said tube-shaped body.  However, Iddan teaches that it is known to provide a device wherein gastrointestinal samples are collected as a linear array within said tube-shaped body (see at least figs. 1 & 3-4 and par 0070-0078). Therefore, since Schmerl discloses a tube 6 having multiple openings 17 (see at least fig. 5), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Schmerl as modified by Bucalo wherein gastrointestinal samples are collected as a linear array within said tube-shaped body as taught by Iddan in order to control the opening and closing the gates at different locations in the GI tract so as to thereby control the collection of different samples at different locations of the GI tract. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 162-175 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791